Exhibit 10.1
 
REVOLVING CREDIT LOAN AGREEMENT
 
This Revolving Credit Loan Agreement (this “Agreement”) entered into as of the
28th day of August, 2009 (the “Effective Date”), is made and entered into by and
among IP GLOBAL INVESTORS LTD., a Nevada corporation ( “IPG”), located at 499 N.
Canon, Beverly Hills, CA 90210; EQUITIES MEDIA ACQUISITION CORP. INC., located
at Via Lugano 11, 6982 Agno-Lugano, Switzerland (“EMAC”); and FUND.COM INC., a
Delaware corporation (the “Borrower”), located at 14 Wall Street, New York, New
York 10005; and certain of the Subsidiaries of the Borrower who have executed
this Agreement on the signature page hereof (the “Subsidiaries”).  IPG and EMAC
are hereinafter collectively referred to as the “Lenders.”   The Lenders, the
Borrower and the Subsidiaries are hereinafter sometimes referred to individually
as a “Party” and collectively as “Parties”.


RECITALS
 
A.           The Borrower desires to receive additional loans and advances from
the Lenders (the “Advances”) for the purpose of obtaining additional working
capital for its business; and
 
B.           The Borrower is currently unable to pay its debts and obligations
incurred in the ordinary course of its business and is in default in payment of
the Prior Advances (as hereinafter defined); and
 
C.           The Lenders are willing to make Additional Advances to the Borrower
of up to “Maximum Advances” (as hereinafter defined) all upon the terms and
subject to the conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the foregoing recitals, the following mutual
and respective covenants and agreements of the Parties, intending to be legally
bound, the Parties agree as follows:
 
1.           Definitions. Except as otherwise specifically indicated, the
following terms shall have the following meanings in this Agreement (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
 
“Accounts” shall mean all “accounts” (as defined in the UCC) of Borrower and its
Subsidiaries (or, if referring to another Person, of such other Person) that
relates to the operation of the businesses of Borrower and each of its
Subsidiaries, as now conducted or may hereafter be conducted until all of the
Obligations shall have been paid and satisfied, including without limitation,
accounts, accounts receivables, monies due or to become due and obligations in
any form (whether arising in connection with contracts, contract rights,
Instruments, General Intangibles or Chattel Paper), in each case whether arising
out of goods sold or services rendered or from any other transaction and whether
or not earned by performance, now or hereafter in existence, and all documents
of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing; provided however that
the definition of Accounts shall not include any of the securities or collateral
as is contemplated by that certain Demand Promissory Note dated as of April 7,
2009 by and between the Borrower and Global Asset Fund Limited (“GAF”), the
pledge to GAF of 666,666 shares of common stock of National Holdings Corporation
and all related documents thereto (the “GAF Note and Collateral”).
 
“Account Debtor” shall mean any Person who is obligated under an Account.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
                “Additional Advances” means all Advances made by the Lenders
from time to time under this Agreement (including the Closing Date Advance)
which are in addition to the aggregate amount of the Prior Advances.


“AdvisorShares” means AdvisorShares LLC, a partially owned subsidiary of the
Borrower which is not a party to this Agreement or the other Transaction
Documents.


“AdvisorShares Advance” means an Additional Advance in the amount of $1,000,000
to be made by the Lenders to retire an obligation of the Borrowers to
AdvisorShares or its Affiliates, as provided herein.


“Affiliate” means, with respect to any particular Person means any other Person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by or under common control with such Person.  For purposes of this
definition, “control” (including the terms “ controlling,” “ controlled by ” and
“ under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.


“Advances” means the collective reference to the periodic loans and advances
heretofore made to the Borrower by either or both of the Lenders in respect of
Prior Advances, and hereafter made from time to time by the Lenders to the
Borrower under this Agreement following the receipt of a Borrowing Report.
 
“Business Day” means a day, other than a Saturday, Sunday or holiday, on which
banks in New York City are open for the general transaction of business.
 
“Borrowing Report” means a report, in substantially the form of Exhibit A
annexed hereto and made a part hereof,  to be delivered to the Lenders by the
Borrower prior to or in connection with each request for an Advance under this
Agreement, setting forth, inter alia (a) the date by which the Borrower needs
the Funds, which must be a Business Day, (b) the requested Advance amount (c)
the purpose and use of the Funds to be received from the Advance, including the
name of the Person to whom payments will be made by the Borrower, (d) delivery
instructions for the Advance, and (e) such other information as the Lenders may,
from time to time, reasonably request as is necessary for the Lenders to issue
the Advance to the Borrower.
 
“Certificate of Amendment” means the amended and restated Certificate
Incorporation of the Borrower in the form of Exhibit B annexed hereto and made a
part hereof, to be filed with the Secretary of State of the State of Delaware on
the Closing Date, and which, inter alia (a) increases the authorized number of
shares of Class A Common Stock from 100,000,000 shares to 200,000,000 share of
Class A Common Stock, and (b) grants to the holder(s) of outstanding shares of
Class B Common Stock the right to convert such share of Class B Common Stock
owned of record by it or them into ten (10) shares of Class A Common Stock.
 
“Certificate of Deposit” means the restricted certificate of deposit maturing in
approximately eighteen months (the “CD Maturity Date”) in the amount of Twenty
Million Dollars ($20,000,000) issued by Global Bank of Commerce Limited and
constituting as asset of the Borrower.
 
“Certificate of Incorporation” means the certificate of incorporation of the
Borrower, as amended and restated through the Closing Date.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
“Class A Common Stock” means the 300,000,000 shares of Class A Common Stock of
the Borrower authorized for issuance pursuant to the Certificate of
Incorporation and the Certificate of Amendment.
 
“Class B Common Stock” means the 10,000,000 shares of Class B Common Stock of
the Borrower authorized for issuance pursuant to the Certificate of
Incorporation.
 
                “Closing Date” means the date of delivery of this Agreement and
all other Transaction Documents and the funding of the initial Advance by the
Lenders.
 
                “Closing Date Advance” shall mean the sum of One Hundred and
Fifty Thousand Dollars ($150,000); which sum consists of: (a) $40,000 previously
advanced to the Borrower in July 2009, and (b) the $110,000 initial Advance to
be made by the Lenders to the Borrower on the Closing Date.
 
“Collateral” shall have the meaning defined in Section 6 of this Agreement.
 
                “Common Stock” means the shares of common stock of the Borrower,
$0.001 par value per share.
 
“Conversion Price” means twenty-one cents ($0.21) per share, being ninety
percent (90%) of the volume weighted average price (“VWAP”) of the Class A
Common Stock of the Borrower, as traded on the FINRA OTC Bulletin Board for the
thirty (30) Trading Days immediately prior to July 6, 2009.
 
“Conversion Shares” means the collective reference to (a) the number of shares
of Class A Common Stock of the Borrower issuable upon conversion of any or all
of the Note, and (b) the number of shares of Class A Common Stock of the
Borrower issuable upon conversion of the 6,387,655 issued and outstanding shares
of Class B Common Stock.
 
“Exercise Price” means thirty-five cents ($0.35) per share, being the exercise
price of the Warrants, calculated at one hundred and fifty percent (150%) of the
VWAP of the Class A Common Stock of the Borrower, as traded on the FINRA OTC
Bulletin Board for the thirty (30) Trading Days immediately prior to July 6,
2009, subject to adjustment as provided in the Warrant.
 
           “Founders” means the collective reference to Klaus and Mann.
 
           “Founders Shares” means 10,859,030 shares of Class A Common Stock of
the Borrower, constituting the 5,429,515 shares of Class A Common Stock owned of
record and beneficially by each of Klaus and Mann.
 
                “Funds” means the United States Dollars that the Lenders provide
to the Borrower as Advances.
 
“GAF Note” means the Borrower’s $18,000 note, issued in December 2008,
originally payable to Global Asset Fund, Ltd. (“GAF”), but which Lenders
purchased from Global Asset Fund, Ltd.
 
“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau, agency
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case, whether
of the United States or a state, territory or possession thereof, a foreign
sovereign entity or country or jurisdiction or the District of Columbia.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
“Guarantors” means each of the Subsidiaries of the Borrower, other than
AdvisorShares.
 
“Guaranty Agreement” means the guaranty of each of the Guarantors of the
Obligations, as set forth in the guaranty agreement annexed hereto as Exhibit C
and made a part hereof.
 
“Insolvency Event” occurs, with respect to the Borrower or any Guarantor, when
such Entity: (a) is dissolved, becomes insolvent, generally fails to pay or
admits in writing, its inability generally to pay its debts as they become due;
(b) makes a general assignment, arrangement or composition agreement with or for
the benefit of its creditors; or (c) files a petition in bankruptcy or
institutes any action under federal or state law for relief from debts or seeks
or consents to the appointment of an administrator, receiver, custodian, or
similar entity for the winding up of its business (or has such a petition or
action filed against it and such petition, action or appointment is not
dismissed or stayed within 50 days).
 
           “Intellectual Property” shall mean all present and future:  trade
secrets, know-how and other proprietary information; Trademarks, internet domain
names (including, without limitation, the domain name “www.fund.com”), service
marks, trade dress, trade names, business names, designs, logos, slogans (and
all translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; Copyrights (including Copyrights for computer programs)
and all tangible and intangible property embodying the Copyrights, unpatented
inventions (whether or not patentable); Patents; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.
 
           “Interest Rate” means an amount equal to nine percent (9%) per annum
on the outstanding amount of all Advances made by the Lenders pursuant to this
Agreement.
 
“Investment” means the collective reference to (a) aggregate dollar amount of
all Advances previously made by the Lenders to the Borrower as Prior Advances
and all Additional Advances made by the Lenders during the Term, and (b) the
aggregate purchase price(s) paid for Option Shares by a Lender(s), in its or
their capacity as an Optionholder upon exercise of the Purchase Option.
 
“Klaus” means Daniel Klaus, an individual, and a stockholder and director of the
Borrower.
 
“Lenders Shares” means the collective reference to the (a) Conversion Shares;
(b) the Option Shares; and (c) the Warrant Shares.
 
“Loan Servicing Fees” means the sum of $16,500 per month to cover the servicing
and monitory of all Advances under this Agreement.
 
“Majority Stockholders’ Consent” shall have the meaning set forth in Section
7(b)(ii) of this Agreement.
 
“Mann” means Lucas Mann, an individual, and a stockholder and director of the
Borrower.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
“Material Adverse Effect” means a material adverse effect on (a) the assets,
liabilities, results of operations, condition (financial or otherwise), business
or prospects of the Borrower or any of its Subsidiaries, whether individually or
taken as a consolidated whole, or (b) the ability of any of the Borrower or any
of its Subsidiaries to perform their respective obligations under the
Transaction Documents.
 
“Maximum Advances” means the sum of Two Million Five Hundred Thousand Dollars
($2,500,000), which Maximum Advances may be increased only in the sole and
absolute discretion of the Lenders.
 
           “Note” means the revolving credit convertible note, dated as of the
Closing Date, and in the form of Exhibit D annexed hereto and made a part
hereof.
 
           “Obligations” means the collective reference to (a) the obligation of
the Borrower and each Guarantor to repay Approved Advances, interest at the
Interest Rate on all Advances made under this Agreement, (b) all Loan Servicing
Fees, and (c) the respective obligations of the Borrower and its Subsidiaries
under other Transaction Documents, including the timely issuance of all
Conversion Shares and other Lenders Shares upon (i) conversion of the Note, (ii)
conversion of the Class B Common Stock, (iii) exercise of the Purchase Option,
or (iv) exercise of the Warrants.
 
“Permitted Discretion” shall mean a determination or judgment made by Lenders in
good faith in the exercise of reasonable (from the perspective of a lender)
business judgment.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Purchase Option” means the irrevocable right and option, in the form of Exhibit
E annexed hereto and made a part hereof, that is granted by the Borrower on the
Closing Date to the Lenders or its or their designees (the “Optionholder”),
entitling such Optionholder to purchase, at any time or from time to time,
commencing on the Closing Date and ending on or before December 31, 2009 (the
“Option Period”) for cash payment(s) aggregating up to $5,000,000, that number
of shares of Class A Common Stock (the “Option Shares”) determined by dividing
(a) the aggregate amount paid in cash to the Borrower on each occasion during
the Option Period that the Purchase Option is exercised, by  (b) ninety percent
(90%) of the VWAP of the Class A Common Stock of the Borrower, as traded on the
FINRA OTC Bulletin Board for the thirty (30) Trading Days immediately prior to
July 6, 2009, subject to adjustment as provided in such Purchase Option.
 
“Prior Advances” means the collective reference to the sum of approximately
$1,083,000, representing (a) a loan of $325,000 made by IPG to the Borrower and
evidenced by the Prior Note, (b) the $18,500 loan from Global Asset Fund Ltd.
(“GAF”) originally evidenced by the GAF Note which was purchased by the Lenders
from GAF; (c) approximately $380,000 of other loans and Advances made by the
Lenders to the Borrower prior to the Execution Date of this Agreement, (d)
$300,000 advanced by IPG to the Borrower to enable the Borrower to obtain
website design and related services from The Groop Inc., (e) $25,000 paid by the
Lenders to defray legal fees owed to Lender’s counsel in connection with legal
services provided in respect of prior loan documents, and (f) approximately
$34,500 of accrued and unpaid interest (at the rate of 9% per annum) on the
loans and advances referred to in clauses (a) through (e) above.
 
“Prior Note” shall mean the note from Borrower to IPG in the principal amount of
$325,000 and payable within 30 days of demand for payment by the Lenders.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
“SEC Filings” means all reports, schedules, forms, statements and other
documents the Corporations are required to file with the Securities and Exchange
Commission pursuant to the reporting requirements of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), including material filed pursuant to
Section 13(a) or 15(d) of the Exchange Act.
 
“Subsidiary” means any corporation or other entity of which at least a majority
of the securities or other ownership interest having ordinary voting power
(absolutely or contingently) for the election of directors or other persons
performing similar functions are at the time owned directly or indirectly by the
Borrower and/or any of its other subsidiaries.  For purposes of this Agreement,
as at the date hereof and the Closing Date, the Subsidiaries of the Borrower are
the Persons who have executed this Agreement on the signature page hereof, but
shall not include AdvisorShares.
 
“Stock Purchase, Redemption and Option Agreement” means that agreement in the
form of Exhibit F annexed hereto and made a part hereof to be dated the Closing
Date, and entered into among the Founders, the Borrower and certain investors
introduced to the Borrower by the Lenders (the “Investors”), pursuant to which,
inter alia:


(a)           Purchase of Founders Shares.   On the Closing Date and
simultaneous with the Closing Date Advance, the Lenders or their designees (the
“Purchasers”) shall purchase 1,000,000 Founders Shares from each of the
Founders.  The purchase price for such 2,000,000 Founders Shares shall be $0.25
per share, or an aggregate of $500,000; which purchase price shall be paid by
(i) the payment of $25,000 in cash at Closing to each of the Founders (a total
of $50,000), and (ii) the balance by delivery of the Purchasers non-interest
bearing promissory notes (each in $225,000 amount) and each payable at the rate
of $45,000 per month, over the five month period commencing August 31, 2009 and
ending December 31, 2009.  The notes shall be secured by a pledge of the
2,000,000 Founders shares being purchased.


(b)           Investors Option.  On the Closing Date and simultaneous with the
Closing Date Advance, each of the Founders will grant to the Investors a option
(the “Investors Option”) exercisable at any time, commencing on the Closing Date
and ending on December 31, 2009 (the “Investors Option Term”), to purchase from
the each of Founders up to 1,000,000 shares of Class A Common Stock (the
“Investors Option Shares”) at an option price, payable to such Founders in cash,
equal to $0.25 per share (the “Investors Option Price”).  In the event the
Option is exercised, 50% of the 2,000,000 Option Shares shall be purchased at
the Option Price from Klaus and 50% shall be purchased from Mann; provided,
however, that in the event that the Purchasers shall default in payment of its
promissory notes referred to in paragraph (a) above (a “Note Default”), the
Founders (or either of them) shall have the right, but not the obligation, to
terminate the Investors Option; provided, that the Founders shall give the
Investor(s) holding the Investors Option written notice of any such Note Default
by the Purchasers and a 30 day opportunity to cure such Note Default to enable
such Investor(s) to retain the Investors Option for the duration of the
Investors Option Term.


(c)           Contribution of Shares.  On the Closing Date, each of Klaus and
Mann will transfer and contribute to the Borrower or its designee(s), for no
additional consideration, an aggregate of 500,000 of the Founders Shares then
owned by each of them, or a total of 1,000,000 Founders Shares (the “Redemption
Shares”)
 
“Term” shall mean one (1) year from the Closing Date, subject to extension by
the Parties.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
“Trademarks” shall mean, with respect to any Person, all of such Person’s now
existing or hereafter acquired right, title, and interest in and to: (i)
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos, other business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, all applications, registrations and recordings relating to the foregoing
as may at any time be filed in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any State thereof, any
political subdivision thereof or in any other country, and all research and
development relating to the foregoing; (ii) all renewals thereof; and (iii) all
designs and general intangibles of a like nature.
 
“Transaction Documents” means the collective reference to (a) this Agreement,
(b) the Borrowing Report, (c) the Certificate of Amendment, (d) the Note, (e)
the Guaranty Agreement, (f) the Purchase Option, (g) the Stock Purchase,
Redemption and Option Agreement, and (h) the Warrant.
 
“Warrant” means a three (3) year warrant to be delivered to the Optionholder(s)
on each occasion that the Purchase Option is exercised entitling such
Optionholder(s) to purchase, at the Exercise Price, that number of shares of
Class A Common Stock of the Borrower (the “Warrant Shares”) equal to fifty
percent (50%) of the number of Option Shares purchased on exercise of the
Option, and in the from of Exhibit G annexed hereto and made a part hereof.
 
“Warrant Shares” means the number of shares of Class A Common Stock of the
Borrower issuable upon exercise of any or all of the Warrant.
 
2.           Advances
 
(a)           Subject to the provisions of this Agreement the Lenders shall make
Additional Advances to the Borrower from time to time during the Term; provided
that, notwithstanding any other provision of this Agreement, the aggregate
amount of all Advances at any one time outstanding under this Agreement shall
not exceed the (i) the Maximum Advances, less (ii) the sum of (A) the Prior
Advances, and (B) the outstanding amount of all Additional Advances previously
made from time to time under this Agreement (the “Availability”).
 
(b)           The Advances made under this Agreement is in the nature of a
revolving credit facility, which may be drawn, repaid and redrawn, from time to
time as permitted under this Agreement.  Additional Advances shall be made by
the Lenders under this Agreement following delivery to the Lenders of a
Borrowing Report in form and substance reasonably acceptable to the Lenders, in
the exercise of its Permitted Discretion.
 
(c)           On the Closing Date, the Lenders shall make a payment of $150,000
to the Borrower, representing the balance of the Closing Date Advance.
 
(d)           For so long as no Event of Default shall have occurred and be
continuing, on or before August 20, 2009, the Lenders shall make the
AdvisorShares Advance.  The proceeds of the AdvisorShares Advance shall be wired
by the Lenders directly to one or more bank accounts designated by AdvisorShares
or to its Affiliates.  Such AdvisorShares Advance shall, for all purposes be
deemed an Advance to the Borrower under this Agreement, and included in the
Obligations covered by this Agreement, the Guaranty Agreement, the Security
Agreement and the other Exhibits hereto.
 
(e)           All Additional Advances made under this Agreement (including the
AdvisorShares Advance) shall be made by the Lenders in such amounts and
percentages as between them as they may determine from time to time; provided,
that EMAC shall make not less than fifty percent (50%) of all such Additional
Advances.
 
(f)           Additional Advances shall be made during the Term.  Each
Additional Advance made subsequent to the Closing Date Advance shall be in an
amount of at least $10,000 and in increments of $10,000 in excess
thereof.  Subject to the provisions of this Agreement, Borrower may request
Advances under this Agreement up to and including the Availability.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(g)           All Advances and all other Obligations under this Agreement shall
be due and payable in full in cash, if not earlier in accordance with this
Agreement, on the earlier of (i) the occurrence of an Event of Default if
required pursuant hereto or Lenders’ demand upon the occurrence and during the
continuation of an Event of Default, and (ii) the last day of the Term (such
earlier date being the “Maturity Date”).
 
(h)           Interest on all outstanding Advances under this Agreement shall be
payable monthly in arrears on the first day of each month, commencing on August
1, 2009 (each an “Interest Calculation Period”) at the Interest Rate, calculated
on the basis of a 360-day year and for the actual number of calendar days
elapsed in each Interest Calculation Period.  Interest accrued on each Advance
under the this Agreement shall be due and payable on the first day of each
month, commencing August 1, 2009, and continuing until the later of the
expiration of the Term and the full performance and irrevocable payment in full
in cash of the Obligations and termination of this Agreement.  To the extent
Additional Advances are then available under this Agreement, such Advances shall
be automatically made for the payment of interest on the Obligations at the
Interest Rate on the date when such interest is due to the extent available and
as provided for herein.
 
(i)           For so long as no Event of Default shall have occurred and be
continuing, Borrower may give Lenders irrevocable written notice requesting an
Advance under this Agreement by delivering to Lenders not later than 11:00 a.m.
(New York City time) at least three (3) Business Days before the Borrower
requires such Advance (the “Borrowing Date”), a completed Borrowing Report in
substantially the same form as Exhibit A attached hereto, and relevant
supporting documentation satisfactory to Lenders, in the exercise of its
Permitted Discretion.  If specified by the Borrower in the Borrowing Report, the
Borrower irrevocably authorizes Lenders to disburse the proceeds of the
requested Advance directly to the creditor of the Borrower, in all cases for
credit to the Borrower (or to such other account as to which the Borrower shall
instruct Lenders) via Federal funds wire transfer no later than 4:00 p.m. (New
York City time).
 
(j)           Subject to its approval of the form and content of such Borrowing
Report (which approval shall be given in the exercise of Lenders’ Permitted
Discretion, which shall not be unreasonably withheld or delayed), the Lenders
shall disburse the Advance as set forth in the Borrowing Report within three (3)
Business Days after receipt of such Borrowing Report.
 
(k)           Borrower absolutely and unconditionally promises to pay principal,
interest and all other amounts and Obligations payable hereunder, or under any
other Transaction Document, without any right of rescission and without any
deduction whatsoever, including any deduction for any setoff, counterclaim or
recoupment, and notwithstanding any damage to, defects in or destruction of the
Collateral or any other event, including obsolescence of any property or
improvements.
 
(l)           As of the Closing Date, each of the Guarantors shall
unconditionally and irrevocably guaranty payment and performance of all
outstanding Advances and interest thereon at the Interest Rate, pursuant to the
Guaranty Agreement.
 
(m)           As of the Closing Date, the Prior Note shall be deemed cancelled
and replaced by the Note issued under this Agreement.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
(n)           Should any amount required to be paid under any Transaction
Document to the Lenders be unpaid, such amount may be paid by Lenders, which
payment shall be deemed a request for an Advance under this Agreement as of the
date such payment is due, and Borrower irrevocably authorizes disbursement of
any such funds to Lenders by way of direct payment of the relevant amount,
interest or Obligations without necessity of any demand.  No payment or
prepayment of any amount by Lenders or any other Person shall entitle any Person
to be subrogated to the rights of Lenders under any Transaction Document unless
and until the Obligations have been fully performed and paid irrevocably in cash
and this Agreement has been terminated.  Any sums expended by Lenders as a
result of the failure of the Borrower or the Guarantors to pay, perform or
comply with any Transaction Document or any of the Obligations may be charged to
the account of Borrower and the Guarantors and added to the Obligations.
 
(o)           Subject at all times to (i) there being adequate Availability at
the time a request for an Advance is made and after giving effect to the funding
thereof, (ii) such request for an Advance is accompanied by a duly completed
Borrowing Report furnished to the Lenders as provided in this Agreement, and
(iii) requests for Advances are approved for proper business purposes of the
Borrower and its Subsidiaries, as determined by the Lenders in the exercise of
its Permitted Discretion (which approval shall not be unreasonably withheld or
delayed), in the event that the Lenders shall fail to make any such requested
Advance within five (5) Business Days of the date such Advance is approved, the
Lenders shall not be entitled to receive or accrue any fees or interest on then
outstanding Advances for the month or applicable part thereof that the Advance
was so approved and funding delayed.
 
3.           Waiver of Defaults and Payment of Loan Servicing Fees
 
(a)           Each of the Lenders do hereby waive all prior defaults by the
Borrower under the Prior Note and/or in connection with all Prior Advances.
 
(b)           Each of the Lenders and the Borrower do hereby covenant and agree
that all Loan Servicing Fees payable under this Agreement shall accrue and shall
be paid to the Lenders on the Maturity Date and shall be deemed part of the
Obligations.
 
4.           Representations and Warranties


Each of the Borrower and its Subsidiaries jointly and severally represents and
warrants as of the date hereof, the Closing Date and each Borrowing Date, as
follows:
 
4.1           Organization and Authority
 
Borrower and each of Borrower’s Subsidiaries is a corporation or limited
liability company duly organized, validly existing and in good standing under
the laws of its state of formation.  Borrower and each of its Subsidiaries
(i) has all requisite corporate or entity power and authority to own its
properties and assets and to carry on its business as now being conducted and as
contemplated in the Transaction Documents, (ii) is duly qualified to do business
in every jurisdiction in which failure so to qualify would reasonably be likely
to have a Material Adverse Effect, and (iii) has all requisite power and
authority (A) to execute, deliver and perform the Transaction Documents to which
it is a party, (B) to borrow hereunder, and (C) to consummate the transactions
contemplated under the Transaction Documents.  Except as set forth on Schedule
4.1, neither Borrower nor any of its Subsidiaries is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, or is controlled by such an “investment company.”
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
4.2           Transaction Documents
 
Except as set forth on Schedule 4.2, the execution, delivery and performance by
the Borrower and each of Borrower’s Subsidiaries (collectively, the
“Corporations”) of the Transaction Documents to which it is a party, and the
consummation of the transactions contemplated thereby, (i) have been duly
authorized by all requisite action of each such Person and have been duly
executed and delivered by or on behalf of each such Person; (ii) do not violate
any provisions of (A) applicable law, statute, rule, regulation, ordinance or
tariff, (B) any order of any Governmental Authority binding on any such Person
or any of their respective properties, or (C) the certificate of incorporation
or bylaws (or any other equivalent governing agreement or document) of any such
Person, or any agreement between any such Person and its respective
stockholders, members, partners or equity owners or among any such stockholders,
members, partners or equity owners; (iii) are not in conflict with, and do not
result in a breach or default of or constitute an event of default, or an event,
fact, condition or circumstance which, with notice or passage of time, or both,
would constitute or result in a conflict, breach, default or event of default
under, any indenture, agreement or other instrument to which any such Person is
a party, or by which the properties or assets of such Person are bound;
(iv) except as set forth therein, will not result in the creation or imposition
of any Lien of any nature upon any of the properties or assets of any such
Person, and (v)  do not require the consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority or any
other Person.  When executed and delivered, each of the Transaction Documents to
which Borrower and each of the other Corporations is a party will constitute the
legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms, subject to the effect of any applicable
bankruptcy, moratorium, insolvency, reorganization or other similar law
affecting the enforceability of creditors’ rights generally and to the effect of
general principles of equity which may limit the availability of equitable
remedies (whether in a proceeding at law or in equity).
 
4.3           Subsidiaries, Capitalization and Ownership Interests
 
Schedule 4.11 states the names of all of the Subsidiaries of the Borrower who
have executed this Agreement, other than AdvisorShares which is not a party to
this Agreement or any of the other Transaction Documents.  Schedule 4.3 sets
forth, the number and class of equity securities and/or ownership, voting or
partnership interests issued and outstanding of Borrower and each of its
Subsidiaries and the record and beneficial owners thereof (including options,
warrants and other rights to acquire any of the foregoing).  The outstanding
equity securities and/or ownership, voting or partnership interests of Borrower
and its Subsidiaries have been duly authorized and validly issued and are fully
paid and non-assessable, and each Person listed on Schedule 4.3 owns
beneficially and of record all the equity securities and/or ownership, voting or
partnership interests it is listed as owning free and clear of any Liens other
than Liens created by the Transaction Documents.  Schedule 4.3 also lists the
directors, members, managers and/or partners of Borrower and each of its
Subsidiaries.
 
4.4    Agreements
 
Except as set forth on Schedule 4.4 or as otherwise disclosed in the
Corporations’ SEC filings, none of the Corporations is (i) a party to any
judgment, order or decree or any agreement, document or instrument, or subject
to any restriction, which would affect its ability to execute and deliver, or
perform under, any Transaction Document or to pay the Obligations, (ii) in
default in the performance, observance or fulfillment of any obligation,
covenant or condition contained in any agreement, document or instrument to
which it is a party or to which any of its properties or assets are subject,
which default, if not remedied within any applicable grace or cure period would
reasonably be likely to have a Material Adverse Effect, nor is there any event,
fact, condition or circumstance which, with notice or passage of time or both,
would constitute or result in a conflict, breach, default or event of default
under, any of the foregoing which, if not remedied within any applicable grace
or cure period would reasonably be likely to have a Material Adverse Effect; or
(iii) a party or subject to any agreement, document or instrument with respect
to, or obligation to pay any, management or service fee with respect to, the
ownership, operation, leasing or performance of its business.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
4.5           Litigation
 
Except as set forth on Schedule 4.5, there is no action, suit, proceeding or
investigation pending or, to Borrower’s knowledge, threatened against any of the
Corporations that (i) questions or could prevent the validity of any of the
Transaction Documents or the right of such Person to enter into any Transaction
Document or to consummate the transactions contemplated thereby, (ii) would
reasonably be likely to be or have, either individually or in the aggregate, any
Material Adverse Effect, or (iii) would reasonably be likely to result in any
change of control or other change in the current ownership, control or
management of any of the Corporations.  Except as set forth on Schedule 4.5,
neither Borrower nor any of the Guarantors is aware that there is any basis for
the foregoing.  None of the Corporations is a party or subject to any order,
writ, injunction, judgment or decree of any Governmental Authority.  There is no
action, suit, proceeding or investigation initiated by any of the Corporations
currently pending.  None of the Corporations has any existing accrued and/or
unpaid indebtedness or other payment obligations to any Governmental Authority.
 
4.6           Compliance with Law
 
Each of the Corporations (i) is in compliance with all laws, statutes, rules,
regulations, ordinances and tariffs of any Governmental Authority applicable to
such Person and/or such Person’s business, assets or operations, including,
without limitation, ERISA, and (ii) is not in violation of any order of any
Governmental Authority or other board or tribunal, except where noncompliance or
violation could not reasonably be expected to have a Material Adverse
Effect.  There is no event, fact, condition or circumstance which, with notice
or passage of time, or both, would constitute or result in any noncompliance
with, or any violation of, any of the foregoing, in each case except where
noncompliance or violation could not reasonably be expected to have a Material
Adverse Effect.  None of the Corporations has received any notice that such
Corporation is not in compliance in any respect with any of the requirements of
any of the foregoing.  None of the Corporations have (a) engaged in any
Prohibited Transactions as defined in Section 405 of ERISA and Section 4965 of
the Internal Revenue Code of 1985, as amended, and the rules and regulations
promulgated thereunder, (b) failed to meet any applicable minimum funding
requirements under Section 302 of ERISA in respect of its plans and no funding
requirements have been postponed or delayed, (c) any knowledge of any amounts
due but unpaid to the Pension Benefit Guaranty Corporation, or of any event or
occurrence which would cause the Pension Benefit Guaranty Corporation to
institute proceedings under Title IV of ERISA to terminate any of the employee
benefit plans, (d) any fiduciary responsibility under ERISA for investments with
respect to any plan existing for the benefit of Persons other than its employees
or former employees, or (e) withdrawn, completely or partially, from any
multi-employer pension plans so as to incur liability under the MultiEmployer
Pension Plan Amendments of 1980.
 
4.7           Intellectual Property
 
Each of the Corporations owns, licenses or utilizes, and is a party to, all
patents, patent applications, trademarks, trademark applications, service marks,
registered copyrights, copyright applications, copyrights, trade names, trade
secrets, software, licenses and other Intellectual Property, necessary to
operate the business of the Borrower and its Subsidiaries.
 
4.8           Licenses and Permits; Labor
 
Each of the Corporations is in compliance with and has all permits and
Intellectual Property necessary or required by applicable law or Governmental
Authority for the operation of such Corporation’s businesses.  All of the
foregoing are in full force and effect and not in known conflict with the rights
of others.  None of the Corporations is (i) in breach of or default under the
provisions of any of the foregoing, nor is there any event, fact, condition or
circumstance which, with notice or passage of time or both, would constitute or
result in a conflict, breach, default or event of default under, any of the
foregoing which, if not remedied within any applicable grace or cure period
would reasonably be likely to have a Material Adverse Effect, (ii) a party to or
subject to any agreement, instrument or restriction that is so unusual or
burdensome that it might have a Material Adverse Effect, and/or (iii) and has
not been, involved in any labor dispute, strike, walkout or union organization
which would reasonably be likely to have a Material Adverse Effect.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
4.9           Disclosure
 
No Transaction Document nor any other agreement, document, certificate, or
statement furnished to Lenders by or on behalf of Borrower or any of its
Subsidiaries in connection with the transactions contemplated by the Transaction
Documents, nor any representation or warranty made by any of the Corporations in
any Transaction Document, contains any untrue statement of material fact or
omits to state any fact necessary to make the statements therein not materially
misleading.  There is no fact known to Borrower which has not been disclosed to
Lenders in writing which would reasonably be likely to have a Material Adverse
Effect.
 
4.10           Insurance
 
Each of Borrower and each of its Subsidiaries has in full force and effect such
insurance policies as are customary in its industry.
 
4.11           Names; Location of Offices, Records and Collateral
 
During the preceding two years, neither the Borrower nor any of its Subsidiaries
has  conducted business under or used any name (whether corporate, partnership
or assumed) other than as shown on Schedule 4.11.  The Corporations, as
applicable, is the sole owner of all of its names listed on Schedule 4.11, and
any and all business done and invoices issued in such names are such Person’s
sales, business and invoices.  Each trade name of Borrower or, as applicable,
the Borrower’s Subsidiary represents a division or trading style of Borrower or
such Subsidiary.  Borrower and each of its Subsidiaries maintains its places of
business and chief executive offices only at the locations set forth on Schedule
4.11, and all Accounts of Borrower arise, originate and are located, and all of
the Collateral granted by Borrower and its Subsidiaries and all books and
records in connection therewith or in any way relating thereto or evidencing
such Collateral are located and shall only be located, in and at such locations
of Borrower and its Subsidiaries.  All of the Collateral is located only in the
continental United States.
 
4.12           Non-Subordination
 
The Obligations are not subordinated in any way to any other obligations of
Borrower or any of its Subsidiaries or to the rights of any other Person.
 
4.13           Accounts
 
Unless otherwise indicated in writing to Lenders or on Schedule 4.13: (i) each
Account of Borrower and its Subsidiaries is genuine and in all respects what it
purports to be and is not evidenced by a judgment, (ii) each Account of Borrower
and its Subsidiaries arises out of a completed, bona fide sale and delivery of
goods or rendering of services by Borrower in the ordinary course of business
and in accordance with the terms and conditions of all purchase orders,
contracts, certifications, participations and other documents relating thereto
or forming a part of the contract between Borrower and the Account Debtor,
(iii)each Account of Borrower and its Subsidiaries together with Lenders’s
security interest therein, is not and will not be in the future (by voluntary
act or omission by Borrower), subject to any offset, lien, deduction, defense,
dispute, counterclaim or other adverse condition, is absolutely owing to
Borrower or its Subsidiaries and is not contingent in any respect or for any
reason, (iv) there are no facts, events or occurrences which in any way impair
the validity or enforceability of any Account of Borrower or tend to reduce the
amount payable thereunder from the face amount of the claim or invoice and
statements delivered to Lenders with respect thereto, (v) there are no
proceedings or actions which are threatened or pending against any Account
Debtor under any Account of Borrower which might result in any Material Adverse
Effect on the Borrower or any other Subsidiaries (vi) each Account of Borrower
has been billed and forwarded to the Account Debtor for payment in accordance
with applicable laws and is in compliance and conformance with any requisite
procedures, requirements and regulations governing payment by such Account
Debtor with respect to such Account, and, (vii) Borrower has obtained and
currently has all permits necessary in the generation of each Account of such
Person.
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
4.14           Survival
 
Borrower and its Subsidiaries makes the representations and warranties contained
herein with the knowledge and intention that Lenders are relying and will rely
thereon.  All such representations and warranties will survive the execution and
delivery of this Agreement and the making of Advances under this Agreement.
 
5.           Affirmative Covenants
 
Each of Borrower, its Subsidiaries and the Founders covenant and agree that from
and after the Closing Date, it will observe and comply with the following
affirmative covenants, and continue to so comply until full performance and
satisfaction, and indefeasible payment and performance in full of all of the
Obligations and termination of this Agreement and the Exhibits hereto:
 
A.           By the Borrower and the Subsidiaries:
 
5.1           Financial Statements, Borrowing Report, Financial Reports and
Other Information
 
(a)           Financial Reports.  In addition to providing the Borrowing Report
in accordance with this Agreement, Borrower shall furnish the following reports
to Lenders; provided, however, if any such report described below is available
on the SEC’s EDGAR Filing System then Borrower need not deliver a hard copy of
such document to the Lenders:
 
(i) as soon as available and in any event within one hundred and twenty (120)
calendar days after the end of each fiscal year of Borrower, audited annual
consolidated financial statements of Borrower and its Subsidiaries, including
the notes thereto, consisting of a consolidated and consolidating balance sheet
at the end of such completed fiscal year and the related consolidated and
consolidating statements of income, retained earnings, cash flows and owners’
equity for such completed fiscal year, which financial statements shall be
prepared and certified without qualification by an independent certified public
accounting firm accompanied by related management letters, if available, and
 
(ii) as soon as available and in any event within forty-five (45) calendar days
after the end of each calendar quarter, unaudited quarterly consolidated
financial statements of Borrower and its Subsidiaries consisting of a balance
sheet and statements of income, retained earnings and cash flows as of  the end
of the immediately preceding calendar quarter.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
All such financial statements shall be prepared in accordance with United States
generally accepted accounting principles (“GAAP”) consistently applied with
prior periods.  With each such financial statement, Borrower shall also deliver
a certificate of its chief financial officer stating that (A) such person has
reviewed the relevant terms of the Transaction Documents and the condition of
Borrower, and (B) no Default or Event of Default has occurred or is continuing,
or, if any of the foregoing has occurred or is continuing, specifying the nature
and status and period of existence thereof and the steps taken or proposed to be
taken with respect thereto.
 
(b)           Notices.  Borrower, as applicable, shall promptly, and in any
event within five (5) calendar days after Borrower or any authorized officer of
Borrower obtains knowledge thereof, notify Lenders in writing of (i) any pending
or threatened litigation, suit, investigation, arbitration, dispute resolution
proceeding or administrative proceeding brought or initiated against Borrower or
any of its Subsidiaries or otherwise affecting or involving or relating to
Borrower or any of its Subsidiaries or any of such Person’s property or assets
to the extent (A) the amount in controversy exceeds $10,000, or (B) to the
extent any of the foregoing seeks injunctive or declarative relief, (ii) any
Default or Event of Default, which notice shall specify the nature and status
thereof, the period of existence thereof and what action is proposed to be taken
with respect thereto, (iii) any other development, event, fact, circumstance or
condition that would reasonably be likely to have a Material Adverse Effect, in
each case describing the nature and status thereof and the action proposed to be
taken with respect thereto, or (iv) receipt of any notice or request from any
Governmental Authority regarding any liability or claim of liability.
 
5.2           Conduct of Business and Maintenance of Existence and Assets
 
Each of the Corporations shall (i) conduct its business in accordance with good
business practices customary to the industry, (ii) engage principally in the
same or similar lines of business substantially as heretofore conducted, (iii)
collect its Accounts in the ordinary course of business, (iv) maintain and keep
in full force and effect its existence and all material Permits and
qualifications to do business and good standing in each jurisdiction in which
the ownership or lease of property or the nature of its business makes such
Permits or qualification necessary and in which failure to maintain such Permits
or qualification could reasonably be likely to have a Material Adverse Effect;
and (v) remain in good standing and maintain operations in all jurisdictions in
which currently located.
 
5.3           Compliance with Legal and Other Obligations
 
Each of the Corporations shall (i) comply with all laws, statutes, rules,
regulations, ordinances and tariffs of all Governmental Authorities applicable
to it or its business, assets or operations; (ii) pay all taxes, assessments,
fees, governmental charges, claims for labor, supplies, rent and all other
obligations or liabilities of any kind, except liabilities being contested in
good faith and against which adequate reserves have been established in
accordance with GAAP, (iii) perform in accordance with its terms each contract,
agreement or other arrangement to which it is a party or by which it or any of
the Collateral is bound, except where the failure to comply, pay or perform
could not reasonably be expected to have a Material Adverse Effect, and (iv)
maintain and comply with all Permits necessary to conduct its business and
comply with any new or additional requirements that may be imposed on it or its
business.
 
5.4           Insurance
 
Borrower shall, and Borrower shall cause each of its Subsidiaries to maintain
all insurance as is normally required for similar businesses within the
Borrower’s and Subsidiaries’ industry, including Officers and Directors
Insurance, General Worker’s Compensation Insurance and General Liability
Insurance.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
5.5           True Books
 
Borrower shall, and Borrower shall cause its Subsidiaries to, (i) keep true,
complete and accurate books of record and account in accordance with
commercially reasonable business practices in which true and correct entries are
made of all of its and their dealings and transactions in all material respects;
and (ii) set up and maintain on its books such reserves as may be required by
GAAP with respect to doubtful accounts and all taxes, assessments, charges,
levies and claims and with respect to its business, and include such reserves in
its quarterly as well as year end financial statements.
 
5.5           Inspection; Periodic Audits
 
Lenders have the right to audit the Borrower once each calendar quarter and
Borrower shall cause each of its Subsidiaries to, permit the representatives of
Lenders from time to time during normal business hours upon 10 Business Days
prior notice, to (i) examine or audit all of its books of account, records,
reports and other papers, (ii) make copies and extracts therefrom, and (iii)
discuss its business, operations, prospects, properties, assets, liabilities,
condition and/or Accounts with its officers and independent public accountants
(and by this provision such officers and accountants are authorized to discuss
the foregoing). If the audit shows a discrepancy of more than 10% that cannot be
resolved after further review, then the audit shall be paid by Borrower.  If the
discrepancy is less than 10% that cannot be resolved after further review, then
the cost of the audit shall be paid by the Lenders.
 
5.6           Further Assurances; Post Closing
 
At Borrower’s cost and expense, Borrower shall, and Borrower shall cause its
Subsidiaries to, (i) take such further actions, obtain such consents and
approvals and duly execute and deliver such further agreements, assignments,
instructions or documents as Lenders may request with respect to the purposes,
terms and conditions of the Transaction Documents and the consummation of the
transactions contemplated thereby, and (ii) without limiting and notwithstanding
any other provision of any Transaction Document, execute and deliver, or cause
to be executed and delivered, such agreements and documents, and take or cause
to be taken such actions, and otherwise perform, observe and comply with such
obligations.
 
5.7           Payment of Indebtedness
 
Borrower shall, and Borrower shall cause its Subsidiaries to, pay, discharge or
otherwise satisfy at or before maturity (subject to applicable grace periods
and, in the case of trade payables, to ordinary course payment practices) all of
its material obligations and liabilities, except when the amount or validity
thereof is being contested in good faith by appropriate proceedings and such
reserves as Lenders may deem proper and necessary in its sole discretion shall
have been made.
 
5.8           Website Management Agreement
 
As soon as reasonably practicable following the Closing Date, the Borrower shall
negotiate in good faith with Credit.com Inc. and its Affiliate Adam Levin to
enter into a website management agreement with the goal and purpose of promoting
and monetizing the www.fund.com Website and domain name.
 
 
- 15 -

--------------------------------------------------------------------------------

 

 
5.9           Reservation of Lenders Shares.
 
Borrower shall reserve, out of its authorized and unissued Common Stock, all of
the Lenders Shares.
 
5.10         Issuance of Lenders Shares.
 
(a)           Not later than five Business Days after Lenders give a notice of
conversion under the Note or EMAC gives notice of conversion of any or all of
the shares of Class B Common Stock owned by it, the Borrower shall issue to such
Lender(s) all of the applicable number of Conversion Shares; which Conversion
Shares shall be calculated:
 
(i)           as to each conversion of the Note, by dividing (A) the amount of
the Note and all accrued interest at the Interest Rate set forth in the Notice
of Conversion, by (B) the Conversion Price; and
 
(ii)           as to each conversion of shares of Class B Common Stock, by
multiplying (A) the number of shares of Class B Common Stock so converted, by
(B) ten (10),
 
in each case subject to pro-rata adjustments in connection with any stock splits
of Class A Common Stock, recapitalization or like combination..
 
(b)           Not later than five Business Days after the Optionholder(s) give a
notice of exercise under the Purchase Option, the Borrower shall issue to such
Optionholder(s) all of the applicable number of Option Shares.
 
(c)           Not later than five Business Days after Lenders give a notice of
exercise under the Warrant, the Borrower shall issue to the Lenders all of the
applicable number of Warrant Shares.
 
B.           By the Founders.
 
5.11           Compliance.  Each of the Founders shall comply with all of their
respective obligations and commitments under the Stock Purchase, Redemption and
Option Agreement.
 
5.12           Founders Shares and Investors Option Shares.
 
(a)           Each of the Founders severally agree that (i) such Founder is the
record and beneficial owners of and has good and marketable title to his
individual Founders Shares, (ii) such Founders Shares are owned free and clear
of all liens, claims and encumbrances, and (iii) such Founder is not a party to
any agreement or obligation that would prohibit or otherwise restrict him from
executing and delivering the agreements constituting Exhibits to this Agreement
to which such Founder is a party, or otherwise limit his ability to fully
perform his obligations under any such agreements.
 
(b)           On the Closing Date, in consideration of payment to them of a
total of $50,000 in cash and delivery of Purchasers notes aggregating $450,000,
the Founders shall deliver stock certificates of the Borrower representing
2,000,000 Founders Shares, duly endorsed in blank for transfer, to the
Collateral Agent defined in the Stock Purchase, Redemption and Option Agreement,
to be held under the terms of the pledge agreement constituting an exhibit to
such  Stock Purchase, Redemption and Option Agreement.
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(c)           On the Closing Date, the Founders will deliver to the Borrower or
its designee, for no additional consideration, stock certificates of the
Borrower representing an aggregate of 1,000,000 Founders Shares, duly endorsed
in blank for transfer.
 
(d)           Simultaneous with any one or more exercise of the Investors
Option, and payment of the Investors Option Price, the Founders shall deliver to
the applicable Investors, stock certificates of the Borrower representing the
number of Investors Option Shares purchased.
 
(e)           On the Closing Date, the Founders and their Affiliate, Fabric LLC
shall execute and deliver the Separation Agreement in the form of Exhibit I
annexed hereto.
 
 
6.
Grant of Security Interest; Collateral

 
(a)           To secure the payment and performance of the Obligations, Borrower
and each of the Subsidiaries do hereby jointly and severally grant to the
Lenders a continuing security interest in and lien upon, and pledge to Lenders,
all of its and their respective right, title and interest in and to all of its
Accounts (other than the GAF Note and Collateral) and all Intellectual Property,
whether now owned or hereafter acquired, including, without limitation, the
following, which security interest is intended to be a first priority security
interest:
 
(i)           all intangible personal property, including without limitation all
present and future Accounts except for GAF Note and Collateral, securities,
contract rights, permits, general intangibles, Intellectual Property, chattel
paper, documents, instruments, deposit accounts, rights to the payment of money
or other forms of consideration of any kind and tax refunds now owned or
hereafter acquired, and all intangible and tangible personal property relating
to or arising out of any of the foregoing; and
 
(ii)           any and all additions and accessions to any of the foregoing, and
any and all replacements, products and proceeds of any of the foregoing,
 
all of the foregoing herein collectively referred to as the “Collateral.”  For
the avoidance of doubt, Collateral shall not include the GAF Note and
Collateral.
 
(b)           Borrower and each of the Subsidiaries has the full right and power
to grant to Lenders a perfected, first priority security interest and lien in
the Collateral pursuant to this Agreement.  Upon the execution and delivery of
this Agreement, and upon the filing of the necessary financing statements and/or
appropriate filings, as applicable, without any further action, Lenders will
have a good, valid and first priority and perfected Lien and security interest
in the Collateral granted to Lenders pursuant to this Agreement, subject to no
transfer or other restrictions or liens of any kind in favor of any other
Person.  No financing statement relating to any of the Collateral is on file in
any public office except those on behalf of Lenders.  Except for Schedule 6(b),
Borrower represents and warrants to Lenders that neither it nor any of its
Subsidiaries is a party to any agreement, document or instrument that conflicts
with this Section 6(b).
 
(c)           Borrower and each of its Subsidiaries hereby authorizes Lenders,
as Borrower’s agent and attorney in fact to execute or file with the appropriate
filing authorities in Delaware, New York or other locations where the Collateral
may be situated, such financing statements under the Uniform Commercial Code as
may be required to perfect Lenders’ interest in the Collateral.
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
 
7.           Closing and Closing Deliveries.
 
(a)           The closing in connection with this Agreement (the “Closing”)
shall take place not later than five (5) Business Days following the date of the
execution and delivery of this Agreement and the other Transaction Documents
(the “Closing Date”) at a mutually agreeable place and time; provided, that
unless otherwise agreed by the Parties, the Closing and the Closing Date shall
not be later than July 31, 2009.  Alternatively, the Parties may, by mutual
consent, forego a formal closing, and consummate the transactions contemplated
by this Agreement by email and pdf or facsimile signatures on Transaction
Documents.
 
(b)           On the Closing Date, the applicable Party or Parties set forth
below shall make the following Closing deliveries.
 
(i)           The Borrower shall provide the Lenders with evidence of filing of
the Certificate of Amendment with the Secretary of State of the State of
Delaware;
 
(ii)           The Borrower shall provide the Lenders with the written consent
in the form of Exhibit H annexed hereto and made a part hereof (the “Majority
Stockholders’ Consent”) duly executed and delivered by each of the stockholders
of the Borrower set forth below (the “Majority Stockholders”), pursuant to
which, inter alia, such Majority Stockholders shall have consented to this
Agreement, all of the Transaction Documents and the Certificate of Amendment to
the Certificate of Incorporation of the Borrower.  Such Majority Stockholders
and the number of shares of Class A Common Stock owned of record by each of them
are:
 
Name
Number of Shares of Class A Common Stock
Daniel Klaus
5,429,515
 
Lucas Mann
5,429,515
 
MKL Consulting Ltd.
4,343,612
 
Global Asset Fund
2,171,806
 
Nat Prov Holdings Ltd.
2,171,806
 
FYV Consulting Inc.
1,700,000
 
Orvius Corporation
1,700,000
 
IP Global Ltd.
1,700,000
 
Devermont Communications Ltd.
1,700,000
26,346,254 shares

 
(iii)           The Borrower shall have duly executed and delivered to the
Lenders or its designee identified by such Lender(s) in writing prior to the
Closing Date (A) the Note, (B) the Borrowing Report for the Closing Date
Advance, (C) the Purchase Option, (D) the Stock Purchase, Redemption and Option
Agreement, and (E) the Warrant.


(iv)           Each of the Subsidiaries (other than AdvisorShares) shall have
executed and delivered to the Lenders the Guaranty Agreement.


(v)           The Lenders shall have (A) funded the $110,000 balance of the
Closing Date Advance, and (B) paid the purchase price to the Founders for the
2,000,000 Founders shares being purchased under the Stock Purchase, Redemption
and Option Agreement, in accordance with the terms set forth in this Agreement
and in such Transaction Document.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
(vi)           Each of the Founders shall have (A) executed and delivered to the
Purchasers, the Investors and the Borrower the Stock Purchase, Redemption and
Option Agreement, and (B) made the deliveries of Founders Shares in the manner
contemplated by Section 5.12 of this Agreement.


(vii)           Each of the Borrower, the Purchasers and the Investors shall
have executed and delivered to the Founders the Stock Purchase, Redemption and
Option Agreement.


(viii)        Each of the Borrower and the Optionholder(s) shall have duly
executed and delivered the Purchase Option.


(ix)           Each of the Founders shall have tendered their written
resignations as officers and members of the board of directors of the Borrower
and each of its Subsidiaries.


(x)           The board of directors of the Borrower shall, pursuant to
resolutions executed by all existing members of the board of directors (other
than Lucas and Mann who shall abstain from voting on all matters), have
appointed Joseph Bianco, Michael Hlavsa and Skip Bourchin to serve as members of
the Board of Directors of the Borrower and each of its Subsidiaries (other than
AdvisorShares).   Mr. Bianco shall be designated as Chairman of the Board of
Directors of the Borrower.


(xi)           Each of the Founders shall have executed a separation and lock-up
agreement with the Company in substantially the form of Exhibit I annexed hereto
and made a part hereof (the “Separation Agreement.


8.           Term of Agreement; Termination
 
(a)           Term. This Agreement is effective from the Closing Date and shall
continue until July 31, 2010 (the “Initial Term”), unless terminated earlier as
provided below.
 
(b)           Renewal. After the Initial Term, the Agreement shall, at the sole
option of both the Lenders and the Borrower be extended for an additional period
of one (1) year (a “Renewal Term”), unless terminated earlier as provided below:
 
(c)           Termination.  This Agreement is subject to termination by the
applicable Party set forth below, after providing prior written notice to the
other Parties upon the occurrence of one or more of the following events:
 
(i)           Mutual Agreement.   Immediately following the written mutual
agreement among all of the Parties to terminate this Agreement; or
 
(ii)           Default or Event of Default.  By the Lenders in the event that a
Default or Event of Default under this Agreement shall occur and be continuing,
after notice as provided in Section 9 below; or
 
(iii)           Breach.  By the Lenders, on one hand, or the Borrower and the
Founders on the other hand, in the event of the other Party or Parties breach of
a material obligation under this Agreement or any other Transaction Document;
provided such breach is not the result of the actions or inactions of the
terminating Party or Parties and such breaching Party or Parties has failed to
cure such breach within thirty (30) days of its receipt of written notice of
such breach, except in the case of failure to pay any undisputed amount due
hereunder, which must be cured within ten (10) Business Days of receipt of
written notice of such nonpayment;
 
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
(iv)           Insolvency Event.  By the Lenders, in the event the Borrower
suffers an Insolvency Event subsequent to the Closing Date Advance; or
 
(v)           Material Adverse Effect.  By the Lenders or the Borrower, as
applicable, in the event of: (A) a Material Adverse Effect upon the other Party
or any Subsidiary of Borrower or a change in any governmental requirements, laws
or regulations, that, in the opinion of legal counsel for the terminating Party,
renders the continued performance of this Agreement either illegal or
commercially unreasonable; or (B) a Party has been directed by any regulatory
authority to cease or materially limit its performance of its obligations under
this Agreement; and, in each case, the Parties cannot find a legal and
commercially reasonable solution or alternative within a reasonable amount of
time which shall not be greater than one hundred twenty (120) days; or
 
(vi)           Failure to Make Additional Advances.  By the Borrower, in the
event that the Lenders shall fail to make any requested Advance within five (5)
Business Days of the date such Advance is approved, as contemplated by Section
2(n) above.
 
(d)           Survival of Obligations upon Termination of this Agreement. Upon
notice of termination of this Agreement this Agreement and all Transaction
Documents shall continue in full force and effect and each Party shall continue
to fulfill its obligations hereunder and thereunder (except that no further
Advances shall be required to be made by the Lenders hereunder or thereunder)
until such time as all Obligations under this Agreement and the other
Transaction Documents shall have been paid in full.  Upon any permitted
termination of this Agreement by the Lenders, all Obligations under this
Agreement and the other Transaction Documents shall become immediately due and
payable.
 
9.           Events of Default
 
The occurrence and continuation of any one or more of the following shall
constitute an “Event of Default”:
 
(a)           Borrower and its Subsidiaries shall fail to pay any amount on the
Obligations or provided for in any Transaction Document when due (whether on any
payment date, at maturity, by reason of acceleration, by notice of intention to
prepay, by required prepayment or otherwise) and such default has not been cured
for five (5) Business Days after written notice of default is given to the
Borrower by the Lenders;
 
(b)           any representation, statement or warranty made or deemed made by
Borrower, any Guarantor or any other Person (other than Lenders) in any
Transaction Document or in any other certificate, document, report or opinion
delivered in conjunction with any Transaction Document to which it is a party,
shall not be true and correct in all material respects or shall have been false
or misleading in any material respect on the date when made or deemed to have
been made (except to the extent already qualified by materiality, dollar
thresholds or Material Adverse Effect qualifiers, in which case it shall be true
and correct in all respects and shall not be false or misleading in any
respect);
 
(c)           Borrower, any Guarantor or either of the Founders shall be in
violation, breach or default of, or shall fail to perform, observe or comply
with any covenant, obligation or agreement set forth in, any Transaction
Document to which they are a party, and such violation, breach, default or
failure shall not be cured within the applicable period set forth in the
applicable Transaction Document; there shall be a thirty (30) calendar day cure
period commencing from the earlier of (i) receipt by such Person of written
notice of such breach, default, violation or failure, and (ii) the time at which
such Person or any authorized officer thereof knew or became aware, or should
have known or been aware, of such failure, violation, breach or default, but no
Additional Advances will be made under this Agreement until such time as such
violation, breach, default or failure to perform shall have been cured in full;
 
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
(d)           (i) any of the Transaction Documents ceases to be in full force
and effect, or (ii) Lenders ceases to have a valid perfected first priority
security interest in any of the Collateral or any securities pledged to Lenders
pursuant to the Transaction Documents;
 
 (e)           one or more tax assessments, judgments or decrees is rendered
against Borrower or any Guarantor in an amount in excess of $25,000 individually
or $100,000 in the aggregate, which is/are not satisfied, stayed, vacated or
discharged of record within thirty (30) calendar days of being rendered;
 
(f)           Any of the Corporations shall be subject to any Insolvency Event
following the date of the Closing Date Advance;
 
(g)           a court of competent jurisdiction shall (A) enter an order,
judgment or decree appointing a custodian, receiver, trustee, liquidator or
conservator of any of the Corporations or the whole or any substantial part of
any such Person’s properties, which shall continue unstayed and in effect for a
period of thirty (30) calendar days, (B) shall approve a petition filed against
any of the Corporation seeking reorganization, liquidation or similar relief
under the Bankruptcy Act or any other applicable law or statute, which is not
dismissed within thirty (30) calendar days or, (C) under the provisions of the
Bankruptcy Act or other applicable law or statute, assume custody or control
of  any of the Corporations or of the whole or any substantial part of any such
Corporation’s properties, which is not irrevocably relinquished within thirty
(30) calendar days, or (ii) there is commenced against  any of the Corporations
any proceeding or petition seeking reorganization, liquidation or similar relief
under any Bankruptcy Act or any other applicable law or statute and either (A)
any such proceeding or petition is not unconditionally dismissed within thirty
(30) calendar days after the date of commencement, or (B) any of the
Corporations takes any action to indicate its approval of or consent to any such
proceeding or petition, but no Advances will be made before any such order,
judgment or decree described above is stayed, vacated or discharged, any such
petition described above is dismissed, or any such custody or control described
above is relinquished;
 
(h)           an Event of Default occurs and is continuing under any other
Transaction Document; or,
 
then, and in any such event, notwithstanding any other provision of any
Transaction Document, if any such Event of Default shall occur and be
continuing, the Lenders may, without notice or demand, do any of the following:
(i) terminate its obligations to make Advances hereunder and (ii) declare all or
any of the Advances, all interest thereon and all other Obligations to be due
and payable immediately, in each case without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Corporations.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
10.           Rights and Remedies


(a)           In addition to the acceleration provisions set forth in Section 9
above, upon the occurrence and continuation of an Event of Default, Lenders
shall have the right to exercise any and all rights, options and remedies
provided for in the Transaction Documents, under the UCC or at law or in equity,
including, without limitation, the right to (i) apply any Collateral to reduce
the Obligations, (ii) foreclose the liens created hereunder, (iii) realize upon,
take possession of and/or sell any Collateral or securities pledged with or
without judicial process, (iv) exercise all rights and powers with respect to
the Collateral as any of the Corporations might exercise, (v) collect and send
notices regarding the Collateral, with or without judicial process, (vi) by its
own means or with judicial assistance, enter any premises at which Collateral is
located, or render any of the foregoing unusable or dispose of the Collateral on
such premises without any liability for rent, storage, utilities, or other sums,
and Borrower shall not resist or interfere with such action, (vii) require that
all or any part of the Collateral be assembled and made available to Lenders at
any place designated by Lenders.  Notwithstanding any provision of any
Transaction Document, Lenders, in its sole discretion, shall have the right, at
any time that Borrower fails to do so, and from time to time, without prior
notice, to: (i) obtain insurance covering any of the Collateral to the extent
required hereunder; (ii) pay for the performance of any of Obligations; (iii)
discharge taxes or Liens on any of the Collateral that are in violation of any
Loan document unless Borrower is in good faith with due diligence by appropriate
proceedings contesting those items; and (iv) pay for the maintenance and
preservation of the Collateral.  Such expenses and advances shall be added to
the Obligations until reimbursed to Lenders and shall be secured by the
Collateral, and such payments by Lenders shall not be construed as a waiver by
Lenders of any Event of Default or any other rights or remedies of Lenders.
 
(b)           Borrower and the Guarantors each agree that notice received by it
at least twenty (20) calendar days before the time of any intended public sale,
or the time after which any private sale or other disposition of Collateral is
to be made, shall be deemed to be reasonable notice of such sale or other
disposition.  If permitted by applicable law, any perishable Collateral which
threatens to speedily decline in value or which is sold on a recognized market
may be sold immediately by Lenders without prior notice to any of the
Corporations.  At any sale or disposition of Collateral, Lenders may (to the
extent permitted by applicable law) purchase all or any part thereof free from
any right of redemption by any of the Corporations which right is hereby waived
and released.  Each of Borrower and the Guarantors covenants and agrees not to,
and not to permit or cause any of the Corporations to, interfere with or impose
any obstacle to Lenders’ exercise of its rights and remedies with respect to the
Collateral.  Lenders, in dealing with or disposing of the Collateral or any part
thereof, shall not be required to give priority or preference to any item of
Collateral or otherwise to marshal assets or to take possession or sell any
Collateral with judicial process.
 
(c)           Each of the Borrower and the Guarantors hereby grants to Lenders,
after the occurrence and during the continuance of an Event of Default, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation) to use, assign, license or sublicense any Intellectual
Property now owned or hereafter acquired by any of the Corporations, and
wherever the same may be located, including in such license reasonable access as
to all media in which any of the licensed items may be recorded or stored and to
all computer programs and used for the compilation or printout thereof, in each
case in connection with the exercise of Lenders’ remedies hereunder and under
the other Transaction Documents.  All proceeds received by Lenders in connection
with such license will be used by Lenders to satisfy the Obligations.
 
(d)           In addition to the acceleration provisions set forth in Section 10
above, upon the occurrence and continuation of an Event of Default, Borrower
shall take any action that Lenders may request in order to enable Lenders to
obtain and enjoy the full rights and benefits granted to Lenders
hereunder.  Without limiting the generality of the foregoing, upon the
occurrence and continuation of any Event of Default, at the request of Lenders
and at Borrower’s sole cost and expense, each of the Corporations, as
applicable, shall execute all documents and take all other actions requested by
Lenders to enable Lenders, its designee, any receiver, trustee or similar
official or any purchaser of all or any part of the Collateral to obtain from
any Person any required authority necessary to operate the business of Borrower.
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
(e)           In addition to any other rights, options and remedies Lenders have
under the Transaction Documents, the UCC, at law or in equity, all profits,
fees, revenues, income and other proceeds collected or received from collecting,
holding, managing, renting, selling, or otherwise disposing of all or any part
of the Collateral or any proceeds thereof upon exercise of its remedies
hereunder shall be applied in the following order of priority:  (i) first, to
the payment of all costs and expenses of such collection, holding, operation,
management, sale, disposition or delivery with respect to maintaining the
Collateral, and to the payment of all sums which Lenders may be required or may
elect to pay, if any, for taxes, assessments, insurance and other charges upon
the Collateral or any part thereof, and all other payments that Lenders may be
required or authorized to make under any provision of this Agreement (including,
without limitation, in each such case, in-house documentation and diligence fees
and legal expenses, search, audit, recording, professional and filing fees and
expenses and reasonable attorneys' fees and all expenses, liabilities and
advances made or incurred in connection therewith); (ii) second, to the payment
of all Obligations as provided herein; (iii) third, to the payment of any
surplus then remaining to the Borrower, unless otherwise provided by law or
directed by a court of competent jurisdiction, provided that the Corporations
shall be liable for any deficiency if such proceeds are insufficient to satisfy
the Obligations or any of the other items referred to in this section.


(f)           Lenders shall have the right in its sole discretion to determine
which rights, Liens and/or remedies Lenders may at any time pursue, relinquish,
subordinate or modify, and such determination will not in any way modify or
affect any of Lenders’ rights, Liens or remedies under any Transaction Document,
applicable law or equity.  The enumeration of any rights and remedies in any
Transaction Document is not intended to be exhaustive, and all rights and
remedies of Lenders described in any Transaction Document are cumulative and are
not alternative to or exclusive of any other rights or remedies which Lenders
otherwise may have.  The partial or complete exercise of any right or remedy
shall not preclude any other further exercise of such or any other right or
remedy.
 
11.           Confidentiality
 
(a)           Confidential Information. The term “Confidential Information”
shall mean this Agreement and all proprietary information, trade secrets,
business methods and plans, marketing data, financial reports, expense reports,
plans and projections, cost structures, technologies, processes, competitive
positions and information, and any other information, documents or data of any
kind whatsoever which: (i) a Party (“Discloser”) discloses, in writing, orally
or visually, to the other Party (“Recipient”) or to which Recipient obtains
access in connection with the negotiation or performance of this Agreement; and
which (ii) relates: (A) to the Discloser; (B) in the case of the Lenders as
Recipient, to Borrower and its customers and/or Affiliates; or (C) in the case
of Borrower as Recipient, to the Lenders and its affiliates. Each Party agrees
to comply with all federal and state privacy laws.
 
(b)           Disclosure to Employees, Agents and others. Each of the Parties,
as Recipient, hereby agrees on behalf of itself and its employees, officers,
affiliates and subcontractors that Confidential Information will not be
disclosed or made available to any person for any reason whatsoever, other than
on a “need to know basis” and then only: (i) to the Parties’ employees and
officers and professional advisors; (ii) to subcontractors and other third
Parties specifically permitted under this Agreement, provided that all such
persons are subject to a confidentiality agreement that is no less restrictive
than the confidentiality provisions of this Agreement; (iii) to independent
contractors, agents, and consultants hired or engaged by the Parties, provided
that all such persons are subject to a confidentiality agreement that is no less
restrictive than the confidentiality provisions of this Agreement; or (iv) as
required by law or as otherwise permitted by this Agreement, either during the
term of this Agreement or after the termination of this Agreement.  Prior to any
disclosure of Confidential Information as required by law, the Recipient shall:
(i) notify the Discloser of any actual or threatened legal compulsion of
disclosure, and any actual legal obligation of disclosure immediately upon
becoming so obligated; and (ii) cooperate with the Discloser’s reasonable,
lawful efforts to resist, limit or delay disclosure.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
(c)           Materials. Upon the termination or expiration of this Agreement,
or at any time upon the request of a Party, the other Party shall return all
Confidential Information in the possession of such Party or in the possession of
any third Party over which such Party has or may exercise control.
 
(d)           Exceptions. The obligations of confidentiality in this Agreement
shall not apply to any information which a Party rightfully has in its
possession before disclosed to it by the other Party, information which a Party
independently develops, information which is or becomes known to the public
other than by breach of this Agreement or information rightfully received by a
Party from a third Party without the obligation of confidentiality.
 
(e)           Publicity.    Except as provided in this section, the Parties
agree that none of them, nor any of their respective directors, officers,
employees or agents shall disclose any of the terms or provisions of this
Agreement to any other Party.  No Party shall use another Party’s name or
trademark or refer to such other Party directly or indirectly in any media
release, public announcement or public disclosure relating to this Agreement or
its subject matter, in any promotional or marketing materials, lists or business
presentations, without consent from the other Party for each such use or release
in accordance with this section. Any media releases, public announcements,
public disclosures and promotional or marketing materials issued or made by any
Party relating to this Agreement or the subject matter of this Agreement (each,
a “Disclosure”), shall be subject to review and approval, which approval shall
not be unreasonably withheld, by the other Party prior to release; provided,
however, that this prior approval requirement shall not apply to: (i)
announcements intended solely for internal distribution; or (ii) disclosures to
the extent required to meet legal or regulatory requirements beyond the
reasonable control of the disclosing Party.  Such approval shall be deemed to be
given if a Party does not object to a proposed Disclosure within ten (10)
Business Days of receiving it.  Nothing contained in this Agreement shall
prohibit any Party from making any disclosure, which its legal counsel
reasonably deems necessary to comply with applicable law.
 
(f)           Remedies. In the event of a breach or the threatened breach of the
provisions of this Section 11, the Discloser shall be entitled to injunctive
relief restraining the Recipient from such breach or threatened breach and to
enforce the provisions herein in any state or federal court located in the state
in which the Recipient maintains its principal place of business.  Nothing
herein shall be construed as prohibiting the Discloser from pursuing any other
remedy against the Recipient on account of such breach or threatened breach.
 
(g)           Survival. The terms of this Section 11 shall survive any
termination or expiration of this Agreement.
 
12.           Lenders Representations and Warranties. Lenders hereby severally,
and not jointly and severally, represent and warrant to Borrower that:
 
(a)           Lenders are duly organized and in good standing in the
jurisdictions of their respective incorporation.  Lenders have all requisite
power and authority to conduct its business as currently being conducted.
 
(b)           Lenders have all requisite power and authority to execute and
deliver this Agreement and all other documents in connection with this
Agreement, and to carry out the terms of this Agreement, and has taken all
action required on its part necessary for the execution, delivery and
performance of this Agreement.  This Agreement is the legal, valid and binding
obligation of the Lenders, enforceable in accordance with its terms, except as
its enforceability may be limited by bankruptcy laws and general principles of
equity.
 
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
(c)           This Agreement does not contain any untrue statement of material
fact or omits to state a material fact necessary to make the statements herein
misleading.
 
(d)           Lenders are in material compliance with all applicable federal,
state and local laws.
 
(e)           The execution, delivery and performance of this Agreement do not
and will not conflict with or constitute a material default under any other
obligation of the Lenders.
 
(f)           Lenders are in a financial position to bear the economic risk of
the Investment and withstand a complete loss of the Funds.
 
(g)           Lenders represents to the Borrower that each of the Lenders are an
accredited investor as that term is defined in Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933. Further, at no time will the
Lenders transfer any Lenders Shares issued hereunder or under any other
Transaction Document to any person or entity that is not an accredited investor,
unless, in the opinion of counsel to the Borrower (which opinion shall not be
unreasonably withheld or delayed) such Lenders Shares are no longer subject to
the registration requirements of the Securities Act of 1933, as amended, by
reason of an applicable exemption from such registration requirements.
 
(h)           Lenders recognize that the Investment and the Lenders Shares
involves a high degree of risk. Lenders are aware that short term loans can have
a high rate of default and that the Lenders may not receive the return or any
return on its Investment that it or they anticipate to receive.
 
(i)           The Investment is suitable for the Lenders based upon its
investment objectives and financial needs and the Lenders have adequate net
worth and means for providing for its financial needs and contingencies and has
no need for liquidity of investment with respect to the Investment.
 
(j)           Lenders have obtained, to the extend the Lenders deems necessary,
the Lenders’ own professional advice with respect to the risks inherent in the
Investment and the suitability of the Investment in light of the Lenders’
financial condition and investment needs.
 
(k)           Lenders have been furnished with or have had access to such
information as a sophisticated investor would customarily require to evaluate
the merits and risks of the Investment together such additional information as
the Lenders considers necessary to verify the accuracy of the information
supplied. Lenders further represents that the Lenders have had an opportunity to
ask questions of Borrower’s management as the Lenders have deemed necessary or
desirable. Lenders further represents and acknowledges that the Lenders have
been solely responsible for the Lenders’ own: (i) due diligence investigation of
Borrower, its management and its assets; (ii) analysis of the merits and risks
of the Investment; and (iii) analysis of the terms of the Investment, and that
in taking any action or performing any role relative to the arranging of the
Investment, the Lenders have acted solely in the Lenders’ own interest.
 
(l)           Each of the Lenders is an “Accredited Investor” as that term is
defined in Rule 501(a) promulgated under the Securities Act of 1933, as amended
(the “Act”). Further, the Lenders further represents that it is a sophisticated
investor, can bear the economic risk of this Investment for an indefinite period
of time, and has such knowledge and experience in financial and business matters
so as to be capable of evaluating the merits and risks of this Investment.
Lenders further represents that it is the position of Borrower that this
Investment is not a security within the meaning of the Federal and State
securities laws however, if it is determined that this Investment is a security
for the purposes of such laws, the Investment has been issued pursuant to
exemptions from registration under the applicable securities laws.
 
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
(m)           IPG has purchased the GAF Note from GAF and as a result is the
sole beneficiary of the GAF Note. IPG further represents that no other Person
has any rights, title and interest to the GAF Note.
 
13.           Covenants of Lenders. Lenders shall:
 
(a)           maintain its corporate existence in good standing; and
 
(b)           notify Borrower within five (5) days of: (i) any lawsuit or
proceedings which, if successful, would materially affect Lenders’s ability to
make Advances under this Agreement; and (ii) any agreement to merge,
consolidate, or sell its assets to a third Party.
 
(c)           cancel the GAF Note and incorporate it into the Prior Advances and
evidenced by the Note executed by Borrower under this Agreement.
 
14.           Indemnification
 
(a)           By the Borrower and its Subsidiaries.   The Borrower and each of
the Subsidiaries hereby jointly and severally agrees to indemnifies and hold
harmless (i) the Lenders; (ii) the Lenders’ parents, Subsidiaries, and
Affiliates; and (iii) each of the respective officers, directors, employees,
representatives, agents, and attorneys of the Persons identified in clauses (i),
(ii) and (iii) above (collectively, the “Lenders Indemnified Parties”) from and
against any and all losses, liabilities, damages, penalties, demands, judgments,
settlements, costs, and expenses, including without limitation those costs and
expenses relating to any investigation or any defense or prosecution of any
proceedings, and reasonable fees and expenses of attorneys, (collectively,
“Lenders Losses”) suffered or incurred by the Lenders Indemnified Parties to the
extent arising out of or resulting from any claims, suits, arbitrations, or
actions instituted by a third Party based on any of the following:
 
(i)           the breach in any material respect of any representation or
warranty made by the Borrower and contained in this Agreement or in any other
Transaction Document; and
 
(ii)           the failure of Borrower and the Guarantors to pay and perform the
Obligations under this Agreement or any other Transaction Document;
 
(iii)           the failure of Borrower and the Guarantors to perform any other
covenant and agreement contained in this Agreement or in any other Transaction
Documents; or
 
(iv)           the burglary, fraud, theft, other criminal acts, gross
negligence, willful misconduct of the Borrower and any of the Guarantors or any
of their employees, agents or Affiliates.
 
(b)           By Lenders. Lenders hereby indemnifies and agrees to hold harmless
(i) the Borrower and the Guarantors; (ii) the parent, Subsidiaries, and
Affiliates of such Persons; and (iii) each of the respective officers,
directors, employees, representatives, agents, and attorneys of the Persons
described in clauses (i) – (iii) above (collectively, the “Borrower Indemnified
Parties”) from and against any and all losses, liabilities, damages, penalties,
demands, judgments, settlements, costs, and expenses, including without
limitation those costs and expenses relating to any investigation or any defense
or prosecution of any proceedings, and reasonable fees and expenses of
attorneys, (collectively, “Borrower Losses”) suffered or incurred by the
Borrower Indemnified Parties to the extent arising out of or resulting from any
claims, suits, arbitrations, or actions instituted by a third Party based on any
of the following:
 
(i)           The inaccuracy in any material respect of any representation or
warranty made by the Lenders and contained in this Agreement; and
 
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
(ii)           Lenders’, its employees’ or its agents’ burglary, fraud, theft,
other criminal acts, gross negligence, willful misconduct or breach of this
Agreement.
 
 (c)           General. If any claim or demand is asserted against any Lenders
Indemnified Party or Borrower Indemnified Party (individually or collectively,
the “Indemnified Party”) by any person who is not a Party to this Agreement in
respect of which the Indemnified Party may be entitled to indemnification under
the provisions of this Section 14, written notice of such claim or demand shall
promptly be given to the Party (the “Indemnifying Party”) from whom
indemnification may be sought.  The Indemnifying Party shall have the right, by
notifying the Indemnified Party within ten (10) days of its receipt of the
notice of the claim or demand, to assume the entire control (subject to the
right of the Indemnified Party to participate at the Indemnified Party’s expense
and with counsel of the Indemnified Party’s choice) of the defense, compromise
or settlement of the matter, including, at the Indemnifying Party’s expense,
employment of counsel of the Indemnifying Party’s choice reasonably acceptable
to the other Party.  If the Indemnifying Party gives notice to any Indemnified
Party that the Indemnifying Party will assume control of the defense, compromise
or settlement of the matter, the Indemnifying Party will be deemed to have
waived all defenses to the claims for indemnification by the Indemnified Party
with respect to that matter. Any damages to the Indemnified Party caused by a
failure of the Indemnifying Party to defend, compromise or settle a claim or
demand in a reasonable and expeditious manner, after the Indemnifying Party has
given notice that it will assume control of the defense, compromise or
settlement of the matter, shall be included in the damages for which the
Indemnifying Party shall be obligated to indemnify the Indemnified Party.
 
(d)           Survival. The provisions of this clause 14 shall survive
termination or expiration of this Agreement until the first anniversary of the
Maturity Date.
 
15.           Limitations of Liability
 
(a)           No Special Damages. Neither Party shall be liable to the other for
any special, indirect, incidental, consequential, punitive or exemplary damages,
including, but not limited to, lost profits, under any circumstances regardless
of the theory of recovery even if such Party has knowledge of the possibility of
such damages.
 
(b)           Disclaimer of Warranties. Except as otherwise expressly provided
herein, the Parties specifically disclaim all warranties of any kind, express or
implied, arising out of or related to this Agreement, including without
limitation, any warranty of merchantability or fitness for a particular purpose,
each of which is hereby excluded by agreement of the Parties.
 
16.           Notices. All notices, requests and approvals required by this
Agreement shall be in writing addressed/directed to the other Party at the
address and facsimile numbers set forth below, or at such other address of which
the notifying Party hereafter receives notice in conformity with this
section.  All such notices, requests, and approvals shall be deemed given upon
the earlier of receipt of facsimile transmission during normal business hours or
actual receipt thereof.  All such notices, requests and approvals shall be
addressed to the attention of:
 
If to Lenders:
 

 
IP Global Investors Ltd.
Equities Media Acquisition Corp. Inc.
   
499 North Canon
Via Lugano 11
   
Beverly Hills, CA 90210
6982 Agno-Lugano, Switzerland
   
Attn: Meghann McEnroe, CEO
Attn:  Arie Jan van Roon President
   
Facsimile: (310) 526-6575
Facsimile: +41 (91) 605 1643
 

 
 
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
 
If to
Borrower:                                                                                     If
to Founders:
 

 
Fund.com Inc.
Daniel Klaus and Lucas Mann
   
14 Wall Street, 20th Floor
145 Hudson Street, Suite 5B
   
New York, New York 10005
New York, New York 10013
   
Attn: Gregory Webster, CEO
Facsimile: (212) 625-3594
   
Facsimile: (212) ___-____
   

 
17.           Miscellaneous
 
(a)           Waiver.  The failure of either Party to insist upon or enforce
performance by the other Party of any provision of this Agreement or to exercise
any right under this Agreement will not be construed as a waiver or
relinquishment to any extent of such Party’s right to assert or rely upon any
such provision or right in that or any other instance; rather the same will be
and remain in full force and effect.
 
(b)           Force Majeure.  No Party shall be liable for, or considered in
breach of or default under this Agreement on account of, any delay or failure to
perform as required by the Agreement (except with respect to payment
obligations) as a result of any causes or conditions which are beyond such
Party’s reasonable control and which such Party is unable to overcome by the
exercise of reasonable diligence.  If any force majeure event occurs (which
shall include, without limitation, acts of God, telecommunications, Internet or
network failure, results of vandalism or computer hacking, fire, explosion,
storm or other natural occurrences, any conflicting order, direction, action or
request of the United States government (including, without limitation, state
and local governments) or of any regulatory department, agency, commission,
court, bureau, corporation or other instrumentality, or of any civil or military
authority, national emergencies, insurrections, riots, wars, strikes, lockouts,
work stoppages or other such labor difficulties), the affected Party will give
prompt written notice to the other Party and will use commercially reasonable
efforts to minimize the impact of such event.  Notwithstanding the foregoing,
the Parties' obligations to one another shall be excused and/or postponed during
and only for the duration of the applicable force majeure event and shall resume
as soon as practicable after the force majeure event has ended.
 
(c)           Relationship of the Parties.  The Parties to the Agreement are
independent contractors.  No Party is an agent, representative, partner or
employee of the other Party, except that Mann is the Chief Marketing Officer of
the Borrower.  No Party will have any right, power, or authority to enter into
any agreement on behalf of, or incur any obligation or liability of, or to
otherwise bind the other Party.  The Agreement will not be interpreted or
construed to create an association, agency, joint venture, or partnership
between the Parties or to impose any liability attributable to such a
relationship upon either Party.
 
(d)           Survival.  In addition to any provisions which specifically
provide for survival or for continued obligations following the termination of
this Agreement, the following shall survive the termination of this
Agreement:  all representations and warranties; all provisions for payment of
any amounts due hereunder, including but not limited to, expenses or
compensation; all provisions for confidentiality; all provisions for
indemnification, until the first anniversary of the Maturity Date; all
provisions for insurance coverage; and all provisions for arbitration or the
resolution of disputes.
 
(e)           Construction; Severability.   Each Party acknowledges that the
provisions of this Agreement were negotiated to reflect an informed, voluntary
allocation between them of all the risks (both known and unknown) associated
with the transactions contemplated hereunder.  Further, all provisions are
inserted conditionally on their being valid in law.  In the event that any
provision of the Agreement conflicts with the law under which the Agreement is
to be construed or if any such provision is held invalid or unenforceable by a
court with jurisdiction over the Parties to the Agreement:  (i) such provision
will be restated to reflect as nearly as possible the original intentions of the
Parties in accordance with applicable law; and (ii) the remaining terms,
provisions, covenants, and restrictions of the Agreement will remain in full
force and effect.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
 
(f)           Remedies.   Except as otherwise specified, the rights and remedies
granted to a Party under the Agreement are cumulative and in addition to, not in
lieu of, any other rights and remedies which the Party may possess at law or in
equity.
 
(g)           Entire Agreement.  This Agreement and the other Transaction
Documents constitutes the entire and only agreements among the Parties and
supersedes any and all prior agreements, whether written, oral, express, or
implied, of the Parties with respect to the transactions set forth herein and
therein. Further, the Lenders must rely on its own examination of Borrower, the
proposed Advances and the terms of this Agreement, including the merits and
risks involved in making a decision to proceed with the transactions
contemplated hereby and thereby. Lenders, to the extent permitted by applicable
law, agrees not to make a claim or bring any action and waives and releases any
and all claims against Borrower or Borrower related to any projections furnished
by Borrower to the Lenders, which represent only the good faith estimate by
Borrower of future financial performance and / or opportunities and should not
be considered as facts or certainties.
 
(h)           Amendment.  No change, amendment, or modification of any provision
of the Agreement will be valid unless set forth in a written instrument signed
by all of the Parties.
 
(i)           Assignment.  No Party to the Agreement shall sell, transfer, or
assign the Agreement, the other Transaction Documents or the rights or
obligations hereunder or thereunder without the prior written consent of the
other Party or Parties.
 
(j)           Headings.  The captions and headings used in the Agreement are
inserted for convenience only and will not affect the meaning or interpretation
of the Agreement.
 
(k)           Counterparts.  The Agreement may be executed in counterparts, each
of which will be deemed an original and all of which together will constitute
one and the same document.
 
(l)           Governing Law; Jurisdiction and Venue.  This Agreement will be
interpreted, construed, and enforced in all respects in accordance with the laws
of the State of Delaware, without respect to its conflict of laws principles.
 
(m)           Expenses.    Each of the Parties will bear their own costs and
expenses in connection with the drafting, negotiation and execution of this
Agreement and the other Transaction Documents; provided, that on the Closing
Date, the Borrower is responsible to pay the legal fees of Lenders’ legal
counsel incurred on behalf of the Lender in connection with the preparation and
negotiation of this Agreement and the Exhibits hereto.  In such connection, on
the Closing Date, the Borrower shall allocate a portion of the $110,000 balance
of the Closing Date Advance drawn under this Agreement to pay (or cause to be
paid) to Hodgson Russ LLP, as Lenders’ counsel the sum of $25,000 in partial
payment of such counsel’s legal fees. The balance of such legal fees shall be
paid by the Borrower following submission of final invoices from Lenders’
counsel, and payment therefor shall be made by the Borrower out of the proceeds
of one or more Additional Advances made by the Lenders following the Closing
Date, other than the AdvisorShares Advance.
 
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
(n)           Fees and Costs.  In the event that any of the Parties hereto
institutes any action, suit or proceeding to enforce the provisions of this
Agreement, or for breach thereof, or to declare the rights of the Parties with
respect thereto, the prevailing Party shall be entitled to recover, in addition
to damages, injunctive or other relief, reasonable costs and expenses including,
without limitation, costs and reasonable attorneys’ fees incurred in the
furtherance of such action, suit or proceeding.
 
(o)           Contract Interpretation.  For purposes of contract interpretation,
including resolution of any ambiguity, the Parties acknowledge that this
Agreement was prepared jointly by their respective attorneys and therefore the
terms of the Agreement should not be construed against either Party as the
drafting Party.
 
(p)           Facsimile Signature.    This Agreement and any Transaction
Document may be executed by pdf or other facsimile transmission and such
signatures shall, for all purposes, hereunder and thereunder, be treated as
ribbon originals.
 
[balance of this page intentionally left blank - signature page follows]
 
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Closing Date set forth above.


Borrower:


 FUND.COM INC.




By: /s/ Gregory Webster____________________
Gregory Webster, Chief Executive Officer


Subsidiaries:


FUND.COM TECHNOLOGIES INC.




By: /s/ Gregory Webster____________________
Gregory Webster, Chief Executive Officer


FUND.COM MANAGED PRODUCTS INC.




By: /s/ Gregory Webster____________________
Gregory Webster, Chief Executive Officer


FUND.COM CAPITAL INC.




By: /s/ Gregory Webster____________________
Gregory Webster, Chief Executive Officer


Lenders:


IP GLOBAL INVESTORS LTD.




By: /s/ Meghann McEnroe____________________
Meghann McEnroe, Chief Executive Officer


EQUITIES MEDIA ACQUISITION CORP. INC.




By: /s/ Arie Jan van Roon_____________________
Arie Jan van Roon, President


The undersigned each covenant and agree to comply with the provisions of
Sections 5.11, 5.12, 7(b)(ii), 7(b)(vii), 7(b)(ix) and 7(b)(xi) of the foregoing
Agreement.
 

 
/s/ Daniel Klaus
 
/s/ Lucas Mann
 DANIEL KLAUS    LUCAS MANN

 
 
 
- 31 -

--------------------------------------------------------------------------------

 
EXHIBIT A
FUND.COM INC.
14 Wall Street, 20th floor
New York, New York 10005
 
Borrowing Report
____________, 20__
IP GLOBAL INVESTORS LTD.
499 N. Canon,
Beverly Hills, CA 90210


EQUITIES MEDIA ACQUISITION CORP. INC.
Via Lugano 11, 6982
Agno-Lugano, Switzerland


 
Gentlemen:

 
Reference is made to the revolving credit loan agreement, dated August 28, 2009
(the “Loan Agreement”), among Fund.Com Inc. (“Borrower”), IP Global Inc. and
Equities Media Acquisition Corp. Inc. (“Lenders”).   Unless otherwise defined
herein, all capitalized terms used in this Borrowing Report shall have the same
meaning as is defined in the Loan Agreement.
 
Pursuant to Section 2 of the Loan Agreement, the Borrower hereby request an
Advance of $____________.  The Borrower does hereby represent, warrant and
covenant to the Lenders, as follows:
 
1.           No Event of Default or other event which (with the passage of time,
the giving of notice or both) would constitute an Event of Default under the
Loan Agreement exists or would exist by virtue of the Advance requested hereby.
 
2.           The Borrower will, after giving effect to the Advance requested
hereby, continue to have Availability of not less than $100.00 under the Loan
Agreement.
 
3.           The date by which the Borrower needs the Funds under this Advance
is ______________.
 
4.           The purpose and use of the Advance is as follows:
 
5.           The name and addresses of the creditor(s) of the Borrower that will
be paid with Funds from the Advance are as follows:
 
6.           Please wire the Advance to the Person(s) listed below and in
accordance with the wire instructions listed below.
 
 
Very truly yours,
 
 
FUND.COM INC.
 
By:__________________________
    Gregory Webster, President
 
 
- 33 -